Citation Nr: 1803377	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for constricted peripheral vision, claimed as secondary to service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from December 2003 to August 2006, including service in Iraq.  She is the recipient of the Navy and Marine Corps Achievement Medal and the Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this matter in September 2015.  A Supplemental Statement of the Case (SSOC) was issued in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant claims that as a result of her service-connected traumatic brain injury (TBI), she experiences a loss of peripheral vision.

The record on appeal includes multiple clinical records documenting the appellant's reports of peripheral vision field disturbance symptoms and suggesting an association to her service-connected TBI.  See e.g. April 2009 neuro-ophthalmology consultation documenting peripheral vision field disturbance symptoms which may be TBI-related; see also July 2009 ophthalmology note documenting severe peripheral field constriction, likely functional field constriction or related to higher cortical processing.  At a January 2010 VA examination, the diagnoses included mild TBI with mild cognitive dysfunction; post-concussion headaches; peripheral field disturbance; and depression unrelated to TBI.

The appellant was afforded a VA examination in January 2013, which was conducted by an optometry student.  He opined that the appellant's loss of peripheral vision was due to her nonservice-connected posttraumatic stress disorder (PTSD), and not due to her TBI.  Specifically, he stated that the media, retina, and optic nerve were normal, and that the field loss is not consistent with field loss found in pathway disease.  Rather, the examiner opined that the appellant's field loss was consistent with hysterical or psychological vision loss.  

In its September 2015 remand, the Board found that such opinion was inadequate and ordered a new examination.  In an April 2016 Supplemental Statement of the Case, the RO continued the denial of the claim, noting that the appellant had failed to report for November 2015 and April 2016 VA examinations which had been scheduled in connection with her claim. 

In a May 2016 statement, the appellant responded that she had received VA eye examinations in February 2015, March 2016, and April 2016.  She expressed confusion as to why the RO stated that she failed to appear for her eye examinations.

In the November 2016 informal hearing presentation, the appellant's representative stated that the appellant had moved during the course of the claim and the VA examination was scheduled at a hospital some distance away from her home in Florida.  Thus, the appellant attempted to obtain information about the appointment but was repeatedly told that she could not attend until she was registered at such facility.  The representative stated that there appears to have been some confusion, perhaps in part due to the appellant's disability.

The representative reported that she had unsuccessfully attempted to reschedule the appellant's VA compensation and pension examination and requested that, should the Board remand this matter for an examination, both oral and written notice of such examination be provided to the appellant and her representative due to the appellant's visual impairment.

There may have been confusion or miscommunication as to the purpose of the VA compensation and pension examinations for which the appellant failed to appear, as the appellant indicated that she had attended other VA examinations, including one in April 2016.  

It appears that the examinations she underwent were for treatment purposes, rather than for compensation and pension purposes.  The Board had ordered a compensation and pension examination in its September 2015 remand, in order to determine the nature and etiology of her loss of peripheral vision.  Although both types of examinations are performed at VA facilities, a compensation and pension examination provides the examiner with particular information and evidence in order for the examiner to opine as to the cause of a disorder.  Examinations for treatment purposes do not generally focus on such information and evidence.

In view of the apparent confusion regarding the compensation and pension examinations, the appellant should be scheduled again for such examination.  The RO should take appropriate steps to notify the appellant and her representative of the scheduling of such examination.  Such steps should include making appropriate accommodations for the appellant's visual impairment, such as providing both oral and written notice, if possible.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any and all outstanding VA treatment records.

2.  Schedule the appellant for an appropriate examination to determine the nature and etiology of her peripheral vision disability.  Appropriate notice, to include both oral and written notice, to both the appellant and her representative, should be provided.  The appellant's visual impairment should be taken into consideration when providing such notice.

Access to the appellant's electronic claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's peripheral vision disability was caused by her service-connected traumatic brain injury (TBI).

If not, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's peripheral vision disability was aggravated by her service-connected traumatic brain injury (TBI).

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to her TBI disability.

If the examiner finds that the appellant's loss of peripheral vision is caused by her PTSD or other mental health disability, a rationale should be provided.

3.  Thereafter, readjudicate the claim, based upon all of the evidence of record.  If the benefit sought is not granted in full, a Supplemental Statement of the Case should be issued.  The matter should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



